Case 8:19-cv-02363-CEH-AAS Document 32 Filed 07/10/20 Page 1 of 2 PageID 146


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

INTERNATIONAL SHIP REPAIR AND
MARINE SERVICES, INC.,

       Plaintiff,

v.                                                            Case No: 8:19-cv-2363-T-36AAS

BARGE B. 285,

       Defendant.
                                            /

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Amanda Arnold Sansone on June 23, 2020 (Doc. 31). In the Report and

Recommendation, Magistrate Judge Sansone recommends that Barge B. 285’s motion to dismiss

(Doc. 16) be denied. All parties were furnished copies of the Report and Recommendation and

were afforded the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No such

objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 31) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.

       (2)     Barge B. 285’s Motion to Dismiss (Doc. 16) is DENIED.
Case 8:19-cv-02363-CEH-AAS Document 32 Filed 07/10/20 Page 2 of 2 PageID 147


      DONE AND ORDERED at Tampa, Florida on July 10, 2020.




Copies to:
The Honorable Amanda Arnold Sansone
Counsel of Record




                                       2
